          Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 1 of 24




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


    DALONTA CRUDUP, et al.,

                      Plaintiffs,

    v.                                             Civil Action No. 20-1135 (TSC)

    DISTRICT OF COLUMBIA, et al.,

                      Defendants.


                 DEFENDANTS’ REPLY IN SUPPORT OF MOTION
             TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT

                                    INTRODUCTION

         Plaintiffs admit that they illegally possessed handguns in the District of

Columbia, but allege that the individual defendants, who are members of MPD’s Gun

Recovery Unit (GRU), violated their constitutional rights because the stops and

searches that discovered the illegal handguns were not based on reasonable suspicion

and were instead based on plaintiffs’ race.1 Plaintiffs are wrong, and their claims in

the First Amended Complaint should be dismissed.

         First, plaintiffs’ allegations show that each stop and search was supported by

reasonable suspicion. Second, even assuming plaintiffs’ individual claims survive,

plaintiffs fail to allege that the District should be held liable for any unconstitutional

acts under 42 U.S.C. § 1983 (Section 1983). To hold the District liable, plaintiffs must



1    Plaintiffs assert claims against the District of Columbia (the District), as well
as MPD Officers Sherman Anderson, Eddie Choi, Brandon Joseph, Christina Laury,
Mark Minzak, Justin Rogers, Iatezaz Tariq, Nelson Torres and John Wright.
        Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 2 of 24




allege that a policy or custom exists of performing unconstitutional stops because of

race, but plaintiffs identify no comparable examples beyond their own situations.

Third, plaintiffs fail to allege a violation of their equal protection rights. Plaintiffs’

allegations concerning citywide stops by MPD officers, which say nothing about

whether any of those stops were unconstitutional, do not support their claim that

GRU officers subjected them to unconstitutional searches because of their race.

      Finally, plaintiffs failed to respond to the individual defendants’ argument that

they are entitled to qualified immunity. Under well-established D.C. Circuit law,

plaintiffs have conceded the issue. Even if the Court does not treat the issue as

conceded, the individual defendants are entitled to qualified immunity.

                                     ARGUMENT

I.    Plaintiffs Fail To Allege That Their Fourth Amendment Rights Were Violated
      Because the Officers Had Reasonable Suspicion To Stop and Search Them
      (Counts 3-6).

      In their motion to dismiss, defendants explained why plaintiffs’ allegations fail

to allege a violation of their Fourth Amendment rights. See Motion [22] at 10–18.

Nothing in plaintiffs’ opposition alters the conclusion that, based the allegations in

the Amended Complaint, the individual defendants had reasonable suspicion to stop

and search plaintiffs. Therefore, Counts 3 through 6 should be dismissed.

      Initially, plaintiffs object to defendants’ limited use of Gerstein affidavits in

the motion to dismiss. See Opp’n [24] at 3–5. But it was plaintiffs who repeatedly

relied on the Gersteins in their Amended Complaint. See, e.g., Am. Compl. ¶¶ 180,

181–83, 186, 197, 224, 248–49. Defendants discuss the Gersteins to ensure that the


                                            2
        Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 3 of 24




Court has a complete picture of what is stated in the Gersteins as opposed to

plaintiffs’ more limited presentation. Defendants’ use of the Gersteins was therefore

proper and does not require the Court to treat the motion as one for summary

judgment. Marshall v. Honeywell Technology Solutions, Inc., 536 F. Supp. 2d 59, 65

(D.D.C. 2008) (“[W]here a document is referred to in the complaint and is central to

the plaintiff’s claim, such a document attached to the motion papers may be

considered without converting the motion [to dismiss] to one for summary

judgment.”). Regardless of plaintiffs’ objection, as discussed below, defendants’

motion does not turn on the discussion of the Gersteins. The Amended Complaint

itself justifies dismissal of plaintiffs’ claims.

       A.     MPD Had Reasonable Suspicion To Stop and Search Plaintiff Crudup.

       Plaintiff Crudup does not dispute that he was in a high crime area late at night

or that Officer Laury approached him and asked him a question. Opp’n at 9–10.

Rather, Mr. Crudup argues that officers seized him under the Fourth Amendment by

simply approaching him on the sidewalk. Id. But police officers do not seize a person

“by merely approaching an individual on the street or in another public place,” “by

asking him if he is willing to answer some questions,” or “by putting questions to him

if the person is willing to listen.” Florida v. Royer, 460 U.S. 491, 497 (1983).

       Mr. Crudup concedes that Officer Laury simply asked him a question but

argues that while it was “nominally phrased as an inquiry” it was “in reality a

directive” because of the “cultivated reputation of GRU.” Opp’n at 10. The standard,

however, for when a seizure occurs is not a subjective one. It is an objective standard


                                              3
        Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 4 of 24




that asks whether a reasonable person would have believed he was free to leave.

United States v. Jordan, 951 F.2d 1278, 1282 (D.C. Cir. 1991). Mr. Crudup does not

allege that, prior to being asked a question by Officer Laury, the officers drew their

weapons or engaged in a similar show of authority that would have conveyed to a

reasonable person that he was not free to leave. See Am. Compl. ¶¶ 144–49. The

argument in the opposition goes much further. Mr. Crudup essentially argues that

every time a GRU officer poses a question to a person on a sidewalk it is a per se

seizure because of GRU’s “cultivated reputation.” See Opp’n at 10. But “reputation”

is inherently subjective and, if his argument was accepted, then plaintiffs could

presumably extend it to all police officers everywhere based on “reputation.”

Assessing the situation objectively, Mr. Crudup was asked a question and in response

he voluntarily lifted his shirt to show that he did not have a weapon in his waistband.

Am. Compl. ¶ 149. Posing a single question to Mr. Crudup did not constitute a seizure.

See Royer, 460 U.S. at 497.

      Mr. Crudup next argues that, even if he was not seized through the initial

encounter, he was seized when the officers asked follow-up questions and formed a

“semi-circle” around him. Opp’n at 10. But, despite summarily concluding in his

opposition that he was not free to leave, see id., Mr. Crudup alleges in the Amended

Complaint only that the officers formed a semi-circle around him. Am. Compl.

¶¶ 153–55. He does not allege the officers told him he was not free to leave, nor does

he allege that he attempted to walk away. Id. Given that the officers were talking to

Mr. Crudup and he was voluntarily talking with them, the officers’ alleged formation



                                          4
        Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 5 of 24




of a semi-circle around him is entirely consistent with normal, consensual

conversation.

      In response to Officer Laury’s question about what was in his backpack, Mr.

Crudup told her that it contained marijuana. Am. Compl. ¶ 154. While Mr. Crudup

argues that he never expressly stated that marijuana was the only item in his bag,

he does not dispute that the only item he mentioned to the officers was marijuana.

See Opp’n at 12–14. Instead, he posits that “[c]ommon sense dictates that many heavy

objects could be contained in a backpack, like books, a computer, etc.” Id. at 14. But

Mr. Crudup did not identify any of those legal items as being in his bag. Therefore,

when the officers learned that Mr. Crudup had, at best, overlooked the fact that he

had a heavy object in his bag when he described the contents of it, they were justified

in viewing his failure to mention the heavy object as suspicious and they were

justified in detaining Mr. Crudup briefly to ask him follow-up questions.

      After Mr. Crudup voluntarily shook his backpack and the officers heard a

heavy object inside of it, the officers proceeded to conduct a pat down of his bag. Am.

Compl. ¶ 172. Mr. Crudup argues that the pat down of his bag was improper because

the officers had no basis to infer how much marijuana he had in his backpack, see

Opp’n at 13, but the officers did not conduct the pat down to see how much marijuana

was in the bag. They conducted the pat down for their safety. See Motion at 14 (citing

Minnesota v. Dickerson, 508 U.S. 366, 375 (1993)). And, in conducting the pat down,

Officer Choi immediately discovered that the bag contained more than two ounces of




                                          5
        Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 6 of 24




marijuana, which then justified a search of the backpack itself, and that search

revealed the illegal firearm. See id.

      In sum, the officers are not alleged to have prevented Mr. Crudup from leaving

until after they knew that he was in a high crime area, late at night, and in possession

of an unknown amount of marijuana; therefore, they had reasonable suspicion to

detain him briefly for questioning. As a result of that questioning, the officers gained

additional information that supported a pat down of his bag and based on the

additional information obtained from the pat down, they searched his backpack. Each

step of defendants’ interaction with Mr. Crudup satisfies the requirements of the

Fourth Amendment. Count 3 should be dismissed.

      B.     MPD Had Reasonable Suspicion To Stop and Search Plaintiff Bell.

      Plaintiff Bell does not dispute that the Gerstein contains facts sufficient to

show reasonable suspicion for the search that discovered the illegal firearm. See

Opp’n at 17–19; see also Am. Compl. ¶¶ 190–208. Instead, Mr. Bell alleges only that

Officer Minzak’s description in the Gerstein of what happened is false. See id. But

the Amended Complaint does not contain any alleged facts that would support Mr.

Bell’s claim that Officer Minzak intentionally fabricated what happened, and

therefore the Court should ignore Mr. Bell’s conclusory allegation. The Gerstein

supports a finding of reasonable suspicion. See Motion at 15–16 (explaining that Mr.

Bell’s unprovoked flight, his lack of responsiveness, and his blank stare provided

officers with a basis to pat him down for weapons). Count 4 should be dismissed.




                                           6
        Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 7 of 24




      C.     MPD Had Reasonable Suspicion To Stop and Search Plaintiff Burns.

      Plaintiff Burns alleges that he was sitting in the passenger seat of a car and

Officer Joseph asked him if he had any weapons. Am. Compl. ¶¶ 212–14. Officer

Joseph followed up by asking Mr. Burns if he could take thirty seconds to check. Id.

¶ 215. Mr. Burns argues in his opposition that he was unconstitutionally seized at

that point. Opp’n at 19 (asserting that “the encounter transformed into a seizure

when Officer Joseph continued to ask him questions and [he] did not feel free to

leave”). But Officer Joseph’s two questions to Mr. Burns did not constitute a seizure,

and the cases cited by Mr. Burns do not hold otherwise.

      For example, in In re J.F., 19 A.3d 304, 309–10 (D.C. 2011), the court found a

seizure based in part on the officer ordering the defendant to remove his hands from

his pockets and the officer’s continued holding of the defendant’s friend even though

no contraband was found on his friend. But the court also explained that “[t]he fact

that [the officer] posed a few questions to [plaintiff] by itself would not have led to a

seizure.” Id. Similarly, in Jackson v. United States, 805 A.2d 979, 988 (D.C. 2002),

the court found a seizure when the officer asked the defendant to turn around because

the reasonable expectation in that situation was that a frisk would follow.

      According to Mr. Burns, his entire encounter with the officers lasted only 90

seconds. Opp’n at 21. His allegation that Officer Joseph asked him two questions

pertaining to his potential possession of a weapon was not the type of persistent

questioning over an extended period that transforms a consensual stop into a seizure.

See In re J.F., 19 A.3d at 309–10. Based on Mr. Burns’s nervousness and his presence


                                           7
        Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 8 of 24




in an automobile, the officers had reasonable suspicion to pat him down for weapons.2

Count 5 should be dismissed.

      D.     MPD Had Reasonable Suspicion To Stop and Search Plaintiff Ramsey.

      Like plaintiff Bell, plaintiff Ramsey does not dispute that the Gerstein contains

facts sufficient to show reasonable suspicion for the search that discovered the illegal

firearm. See Opp’n at 22–24; see also Am. Compl. ¶¶ 256–59. Instead, Mr. Ramsey

alleges only that Officer Tariq’s description in the Gerstein of what happened is false.

See id. But the Amended Complaint does not contain any alleged facts that would

support Mr. Ramsey’s claim that Officer Tariq intentionally fabricated what

happened, and therefore the Court should ignore Mr. Ramsey’s conclusory allegation.

Here, too, the Gerstein supports a finding of reasonable suspicion. See Motion at 17–

18 (explaining that because Officer Tariq was looking for a vehicle believed to be in

possession of firearms, that he knew Mr. Ramsey, and that he knew Mr. Ramsey was

one of the occupants of the vehicle he was looking for, the officers had sufficient basis

to pursue Mr. Ramsey into his house and search him). Count 6 should be dismissed.




2      Mr. Burns misconstrues defendants’ reliance on United States v. Bullock, 510
F.3d 342 (D.C. Cir. 2007). See Opp’n at 21. Defendants do not argue that the officers’
interaction with Mr. Burns was a traffic stop as was the case in Bullock. See Motion
at 16. But Bullock supports a finding that an individual in a vehicle presents a greater
potential risk to the officers than an individual who is not in a vehicle. Therefore,
even though Mr. Burns was not searched in connection with a traffic stop, his
presence in a vehicle is still a factor that the officers should be able to consider when
assessing risks to their safety.
                                           8
        Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 9 of 24




II.   Plaintiffs Fail To Allege That the Purported Fourth Amendment Violations
      Were Caused by a Municipal Policy, Custom or Practice (Count 1).

      To sustain plaintiffs’ claims against the District, plaintiffs must properly plead

that their injuries resulted from a District policy, custom or practice. See Monell v.

Dep’t of Social Servs. of N.Y., 436 U.S. 658, 690–92 (1978). In their opposition,

plaintiffs maintain that former MPD Chief Newsham is a final policymaker for the

police department, and that his actions, or, alternatively, his failure to properly

monitor GRU officers, caused plaintiffs’ alleged constitutional injuries. Opp’n at 26–

27; see also Am. Compl. ¶ 274. Plaintiffs also base their municipal liability claim on

GRU officers’ purported custom of unlawfully stopping and frisking black men, and

the District’s alleged indifference to GRU officers’ purportedly unconstitutional

conduct in conducting stops and frisks. Opp’n at 28–36. Plaintiffs characterize their

claim as a “meld” of the policymaker and deliberate indifference theories and conclude

that their Complaint alleges a “large number of instances” to support municipal

liability. Id. at 28–29, 37. Plaintiffs’ arguments are wrong.

      A.     Plaintiffs Fail To Identify Any Unconstitutional Actions by an Official
             Policymaker.

      Plaintiffs contend that former Chief Newsham is a District policymaker “whose

actions promulgated the unconstitutional tactics of the GRU.” Id. at 26. Plaintiffs

note that the D.C. Code grants the Chief of MPD authority over the police

department, including to promulgate rules governing police conduct. Id. at 26. Even

if the Chief may qualify as a policymaker for certain areas of police conduct, however,

plaintiffs do not allege any connection between former Chief Newsham and the



                                           9
       Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 10 of 24




specific alleged unconstitutional stop and search policies of the GRU. As plaintiffs

note, preexisting MPD rules make clear that unconstitutional searches and seizures

are contrary to MPD policy. Opp’n at 27 (“This widespread custom is in contravention

of … MPD formal policies and rules.”); see also Triplett v. District of Columbia, 108

F.3d 1450, 1453 (D.C. Cir. 1997) (rejecting a claim of custom based on actions of a

policymaker when the District had established training in constitutional procedures,

and “policymakers intended that District officers abide by the municipality’s stated

policy”). Plaintiffs do not allege that former Chief Newsham personally ordered their

own unconstitutional searches and seizures, or promulgated policies that were

facially unconstitutional. Opp’n at 27.

      Because plaintiffs cannot point to any such regulation or decision by Chief

Newsham that facially establishes an unconstitutional practice, they instead argue

that the alleged unconstitutional practices of the GRU were so widespread that

former Chief Newsham must have acquiesced to them. Id. at 27. This claim is

unavailing. Although plaintiffs note that Chief Newsham formerly headed the

Narcotics and the Special Investigations Division (NSID), they do not allege his

actual order, authorization or ratification of any unconstitutional stop and frisk by

the GRU. See Sheller-Paire v. Gray, 888 F. Supp. 2d 34, 40 n.6 (D.D.C. 2012). And

his subsequent position as Chief does not support a claim that Chief Newsham

“adopted” an allegedly unconstitutional policy of his line-level subordinates for the

same reasons that the District itself was not deliberately indifferent. See Motion at

31–32. Plaintiffs, in essence, are attempting to equate allegedly unconstitutional



                                          10
       Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 11 of 24




actions by line-level officers to an affirmative policy of the MPD Chief simply based

on his general supervisory authority over them, and then leverage the Chief’s

purported status as a policymaker to support a municipal claim against the District.

This circuitously amounts to an imposition of liability on the District on a respondeat

superior basis. See City of St. Louis v. Praprotnik, 485 U.S. 112, 126 (1988) (plurality

opinion) (“If the mere exercise of discretion by an employee could give rise to a

constitutional violation, the result would be indistinguishable from respondeat

superior liability); see also id. at 127 (indicating that a subordinate’s action is only

attributable to a municipality through ratification by a policymaker “[i]f the

authorized policymakers approve a subordinate’s decision and the basis for it …”).

Such an outcome is clearly forbidden by Monell. 436 U.S. at 691. Plaintiffs’ claim of

municipal liability based on a policymaker should be dismissed

      B.     Plaintiffs Fail To Allege That the Purported Fourth Amendment
             Violations Were Caused by Deliberate Indifference.

      Plaintiffs contend they have alleged a “large number of instances” that

establish the existence of a custom of GRU officers unlawfully stopping black men.

See Opp’n at 29–32. “Deliberate indifference is a stringent standard of fault,

requiring proof that a municipal actor disregarded a known or obvious consequence

of [his or her] action.” Connick v. Thompson, 563 U.S. 51, 61 (2011) (quotation

omitted). Negligence does not suffice to demonstrate deliberate indifference, and “[i]t

does not require the District government to take reasonable care to discover and

prevent constitutional violations.” Jones v. Horne, 634 F.3d 588, 601 (D.C. Cir. 2011)

(quotation omitted). Here, none of plaintiffs’ allegations demonstrate a practice “so

                                          11
       Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 12 of 24




persistent and widespread as to practically have the force of law.” Ryan v. District of

Columbia, 306 F. Supp. 3d 344, 342–43 (D.D.C. 2018) (quoting Page v. Mancuso, 999

F. Supp. 2d 269, 284 (D.D.C. 2013); see also Sheller-Paire, 888 F. Supp. 2d at 40

(“These incidents do not even provide equivocal evidence of constitutional violations,

much less a ‘persistent, pervasive practice of the city officials.’”) (quoting Carter v.

District of Columbia, 795 F.2d 116, 125 (D.C. Cir. 1986)).3

       Plaintiffs’ custom or practice theory has at least two fundamental flaws. First,

plaintiffs ignore that the 20 to 30 officers who comprise GRU, see Am. Compl. ¶ 25,

are only a small fraction of the nearly 4,000 officers employed by MPD. See MPD

Statistics, https://mpdc.dc.gov/page/statistics (last visited Feb. 26, 2021). Plaintiffs do

not allege that MPD writ large has a policy of performing unlawful stops; plaintiffs

allege only that GRU has such a policy. But plaintiffs cite no authority for the

proposition that a small, discrete group of a much larger organization can become de

facto policy setters for the entire organization through their alleged unconstitutional

acts. If members who make up less than one percent of an organization could set

policy, it would eviscerate the requirement that plaintiffs allege a “persistent and

widespread” practice.

       Second, plaintiffs identify at most four examples of the allegedly

unconstitutional practice, i.e., the alleged violations of their rights. But plaintiffs also




3      Although plaintiffs make passing reference to “annual oversight reports,” and
“CCRB/OPC reports,” Opp’n at 37 (citing Harris v. Gov’t of D.C., Civil Action No. 18-
2390, 2019 WL 3605877 (Aug. 6, 2019 D.D.C. 2019)), their complaint contains no
allegations pertaining to any such reports. See generally Am. Compl.
                                            12
       Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 13 of 24




allege that the practice has existed since at least 2011. Am. Compl. ¶¶ 32, 55–56

(citing United States v. Gross, 74 F.3d 784 (D.C. Cir. 2015)). If the alleged practice

actually was “persistent and widespread” for more than ten years, then plaintiffs

should be required to allege more than four isolated examples.

      While plaintiffs attempt to buttress their custom or practice theory, the other

“examples” they cite are not actually examples at all and have no relevance to

plaintiffs’ claim, as discussed below.

             1.     The U.S. Attorney’s “Felon in Possession” Gun Prosecutions Have
                    Nothing To Do With GRU Policies.

      In the Amended Complaint, plaintiffs discuss the federal government’s

prosecution of gun crimes in the District as well as a statement by D.C. Attorney

General Karl Racine commenting on the federal government’s prosecution of gun

crimes. Am. Compl. ¶¶ 29–30. In their opposition, plaintiffs curiously argue that

Attorney General Racine’s comments on the federal prosecution of gun crimes “stands

as an admission that the District’s policing of gun-related crimes is applied in a

discriminatory manner.” Opp’n at 32. But a complaint must state facts “from which

a link between the alleged misconduct and a D.C. policy, custom, or practice may

reasonably be inferred.” Mancuso, 999 F. Supp. 2d at 284 (quoting Brown v. Wilhelm,

819 F. Supp. 2d 41, 44 (D.D.C. 2011)). Here, plaintiffs have not alleged a plausible

link between the policy of the federal government and unlawful GRU stops and frisks.

Instead, they simply suggest that “it serves to strengthen [plaintiff’s] allegations,”

when “taken collectively” with plaintiffs’ other allegations. Opp’n at 33. The Court

need not accept “inferences drawn from [the] plaintiff if those inferences are not

                                         13
       Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 14 of 24




supported by the facts set out in the complaint.” Hettinga v. United States, 677 F.3d

471, 476 (D.C. Cir. 2012). Simply asserting that a completely different governmental

entity may have evinced racial bias does not support an inference that the GRU also

has a racially discriminatory policy. Because the prosecution of gun crimes by the

U.S. Attorney’s Office has absolutely no connection to whether members of GRU have

a custom or practice of performing unconstitutional stops and searches, see Motion

at 22–23, the Court should wholly disregard plaintiffs’ allegations regarding the

federal government and its prosecution of gun crimes when considering whether

plaintiffs have alleged a custom or practice.

             2.     The D.C. Circuit Did Not Hold in Gross That GRU Was Engaging
                    in Unconstitutional Stops and Searches.

      As explained in defendants’ motion, the D.C. Circuit held in Gross that the

defendant was not unlawfully seized in 2011 by a GRU officer. See Motion at 23–24.

Plaintiffs do not address that point in their opposition. See Opp’n at 33. Instead,

plaintiffs assert that Gross “evidence[s] the widespread scope and widespread

awareness of the tactics complained of herein.” Id. A court opinion finding no

constitutional violation in 2011 is not evidence of a custom or practice of

unconstitutional stops, nor could it have provided notice in 2018 of widespread

constitutional violations.

      Further, plaintiffs ignore the temporal problem with their reliance on Gross.

While plaintiffs are tautologically correct that notice must be premised on an event

prior in time, see Opp’n at 33, that does not mean that notice one time is notice for

all time. Even assuming that Gross was relevant (and it is not), plaintiffs must allege

                                          14
       Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 15 of 24




a “persistent and widespread” practice. Ryan, 306 F. Supp. 3d at 342–43. Absent

allegations that other examples of the alleged custom or practice continued to occur

after 2011, Gross cannot be relied on as one of the “concentrated, fully packed,

precisely delineated scenarios,” see id., that plaintiffs must allege to state a custom

or practice claim.

             3.      Pictures of GRU Officers Are Not Probative of Any Custom or
                     Practice.

      In the Amended Complaint, plaintiffs spend many paragraphs discussing

clothing worn and symbols displayed by certain GRU members. See Am. Compl.

¶¶ 34–53, 60–75. In the motion, defendants explained why it would not be reasonable

to infer a widespread course of conduct from those allegations. See Motion at 24–25.

In response, plaintiffs argue that their allegations show that (i) unnamed “MPD

policy makers” were aware of the alleged instances; (ii) the unnamed MPD policy

makers were indifferent to the instances; and (iii) the indifference of the unnamed

MPD policy makers caused GRU to develop its practice of performing

unconstitutional searches. See Opp’n at 34. But plaintiffs’ allegations hardly support

their theory. Plaintiffs’ allegations are based on speculation and a partial

presentation of the media reports discussed by plaintiffs.

      Plaintiffs highlight two photographs. First, plaintiffs identify a photograph of

a group of GRU officers posing around a flag. Am. Compl. ¶ 41. The flag reads in part

“vest one up in the chamber.” Id. Plaintiffs point to media coverage of the photograph

as evidence that “MPD policy makers” were indifferent to the picture’s content. Opp’n

at 34. But the media also reported that MPD launched an immediate investigation

                                          15
       Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 16 of 24




into the picture and issued a statement that “[t]he image is not representative of our

officers’ connection to, countless positive interactions with, and trust built among our

residents and visitors.” Rachel Kurzius, MPD Is Now Investigating Another Violent

Logo     Worn       By      Police     Officers,     DCist     (Aug.      15,     2017),

https://dcist.com/story/17/08/15/mpd-now-investigating-another-logo/      (last   visited

Feb. 26, 2021).

       Second, plaintiffs identify a photograph of one MPD officer wearing a t-shirt in

2017. Id. ¶ 64. The officer is not alleged to be a part of GRU. As plaintiffs note, the

picture generated significant media coverage. Opp’n at 34. But, again, the same

media coverage does not reflect indifference by MPD but rejection of the conduct

engaged in by one officer out of thousands. Chief Newsham commented that “this is

disgraceful and does not represent the hard working and committed officers of the

Seventh District.” Rachel Sadon, D.C. Police Officer Under Investigation After

Allegedly Wearing Shirt With White Supremacist Symbol To Court, DCist (July 28,

2017), https://dcist.com/story/17/07/28/activists-call-for-police-officers/ (last visited

Feb. 26, 2021).

       These photographs, and especially the photograph of the non-GRU officer, do

not support an inference that GRU officers have a custom or practice of engaging in

unconstitutional stops.




                                           16
        Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 17 of 24




              4.     The D.C. Court of Appeals’ Discussion in 2013 of One GRU
                     Officer’s Actions in 2011 Is Not Probative of Custom or Practice
                     in 2018.

        Plaintiffs do not respond to defendants’ discussion of Robinson v. United

States, 76 A.3d 329 (D.C. 2013), see Motion at 25–26, in their opposition. See Opp’n

at 33. As explained in the motion, Robinson involved a finding by the D.C. Court of

Appeals that an officer’s judgment in 2011 of whether he had reasonable suspicion to

conduct a search was mistaken. It does not support plaintiffs’ claim that GRU officers

have a custom or practice of intentionally conducting unconstitutional stops based on

race.

              5.     The Statements of Sgt. Charlotte Djossou Contradict Plaintiffs’
                     Allegations and Confirm That MPD Had a Strict Policy Against
                     Tactics Meant To Avoid the Reasonable Suspicion Standard.

        Here, plaintiffs allege that MPD policymakers were aware of GRU’s

unconstitutional custom or practice and in fact caused it through their indifference.

See Opp’n at 33. In the Amended Complaint, plaintiffs allege that MPD Sgt. Charlotte

Djossou’s experience supports their claim of indifference. Am. Compl. ¶¶ 82–86. In

their motion, defendants explained that Sgt. Djossou’s experience does not, in fact,

support plaintiffs’ claim, citing Sgt. Djossou’s allegations in her lawsuit against MPD.

See Motion at 26–28.

        Contrary to plaintiffs’ assertion, defendants do not ask the Court to treat Sgt.

Djossou’s allegations as true. See Opp’n at 5. Defendants ask only that the Court treat

them as Sgt. Djossou’s allegations. Plaintiffs do not dispute that defendants have

accurately portrayed the relevant portion of her allegations. As alleged by Sgt.



                                           17
       Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 18 of 24




Djossou, MPD was not indifferent to potentially unconstitutional practices and

instead took strong action to prevent them from happening. See Motion at 26–28

(summarizing Sgt. Djossou’s allegations).

             6.     Plaintiffs’ Allegations Concerning the Deanwood Barbershop
                    Incident Are Wholly Unsubstantiated.

      Defendants explained why plaintiffs’ reliance on an incident at a barbershop

that involved an allegedly planted undercover agent was not probative of whether

GRU officers engaged in the entirely different practice of performing unconstitutional

stops based on race. See Motion at 28–29. Plaintiffs offer no response other than to

assert that the incident supports their theory. See Opp’n at 34–35. It does not.

             7.     Citywide Data on All Stops and Searches Is Not Probative of
                    Whether GRU Is Engaging in Unconstitutional Stops and
                    Searches.

      In the Amended Complaint, plaintiffs allege that evidence that African

Americans are stopped citywide at a higher rate based on their proportion of the

population than individuals of other races supports their claim that GRU officers

discriminate against African Americans by conducting unconstitutional stops. Am.

Compl. ¶¶ 95–128. But, as defendants explained, plaintiffs’ comparison is misguided.

See Motion at 29–30. Plaintiffs do not allege that the statistics they cite show that

African Americans are stopped at a disproportionately higher rate in the communities

patrolled by GRU officers. Id. And, even if they had, evidence of racial disparities in

stops is not evidence that any of the stops were unconstitutional. Id.




                                          18
       Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 19 of 24




III.   Plaintiffs’ Equal Protection Claim Should Be Dismissed Because Plaintiffs Do
       Not Plausibly Allege a Discriminatory Impact or Intent (Count 2).

       Plaintiffs’ Fifth Amendment equal protection claims should be dismissed.

Equal protection “protects against intentional and arbitrary discrimination.” Opp’n

at 38; see also id. at 39 (“The plaintiff must demonstrate that the defendant’s action

had a discriminatory effect and were motivated by a discriminatory purpose.”)

(quoting Marshall v. Columbia Lea Reg’l Hosp., 345 F.3d 1157, 1168 (10th Cir. 2003)).

But plaintiffs fail to show that there was any disparate racial impact in the GRU’s

tactics, because the Amended Complaint’s proffered statistics do not provide a proper

statistical comparison of other racial groups’ exposure to the same conduct that the

plaintiffs allege they were subjected to. See Motion at 33–36. Even if the GRU’s tactics

have a discriminatory effect, plaintiffs also fail to show that it was “intentional and

arbitrary,” because they do not plausibly allege that the District or any of the

individual officer defendants had an invidious discriminatory purpose. Id. at 36–38.

       Plaintiffs note that many equal protection claims based on purportedly

discriminatory law enforcement actions rely on statistical analysis, rather than direct

evidence of police motivation. See Opp’n at 39 (citing Marshall, 345 F.3d at 1168).

Such an analysis requires, among other things, “a reliable measure of the

demographics of the relevant population, a means of telling whether the data

represent similarly situated individuals, and a point of comparison to the actual

incidence of crime among different racial or ethnic segments of the population.” Id.

(quoting Marshall, 345 F.3d at 1168). Plaintiffs do not even attempt to provide data

regarding the background demographics of the relevant population affected by the

                                          19
       Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 20 of 24




GRU or the actual incidence of crime among various racial groups encountered by the

GRU. Am. Compl. ¶¶ 112–128.

      More importantly, the statistics that plaintiffs do provide are inapplicable

because they plainly do not represent similarly situated individuals. Plaintiffs’ equal

protection claim alleges that the GRU applies a policy of searching suspects without

reasonable articulable suspicion of criminal activity on a racially discriminatory

basis. Am. Compl. ¶ 298; see also Opp’n at 40 (“Plaintiffs allege that they are

disproportionately arrested under this policy of stopping black males without

probable cause … .”). But plaintiffs’ statistics only pertain to, at most, the racial

division of all stop and frisks, not stop and frisks without reasonable articulable

suspicion of criminal activity. Am. Compl. ¶¶ 113–15, 117, 120–21, 123. In other

words, plaintiffs wholly fail to distinguish between people of other races stopped

without probable cause, who are similarly situated to plaintiffs, and those stopped

with probable cause, who are not. See Motion at 35.

      Against this, plaintiffs merely state that they “have alleged multiple instances

where black male citizens were arrested without probable cause,” and that “there are

Caucasian and Asian individuals who engage in similar conduct” but are not arrested.

Opp’n at 40. The Court should reject these “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements,” and dismiss plaintiffs’

equal protection claim. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2008).

IV.   Plaintiffs Fail To Rebut the Individual Defendants’ Assertion of Qualified
      Immunity.

      Plaintiffs do not address the District’s showing that the individual officer

                                          20
       Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 21 of 24




defendants are entitled to qualified immunity. See Motion at 38–40. Under well-

established D.C. Circuit precedent, plaintiffs’ failure to respond concedes that

individual officer defendants are entitled to qualified immunity because they failed

to even address that argument in their opposition. See Wannall v. Honeywell, Inc.,

775 F.3d 425, 428 (D.C. Cir. 2014) (citing Local Civ. R. 7(b) and noting that “if a party

files an opposition to a motion and therein addresses only some of the movant’s

arguments, the court may treat the unaddressed arguments as conceded”).

       Even if the Court does not dismiss the claims against the individual defendants

because of plaintiffs’ failure to respond, once the defense of qualified immunity is

asserted, “the burden of proof then falls to the plaintiff to show that the official is not

entitled to [it].” Winder v. Erste, 905 F. Supp. 2d 19, 28 (D.D.C. 2012) (citation

omitted); see also Dukore v. District of Columbia, 799 F.3d 1137, 1145 (D.C. Cir.

2015). Plaintiffs fail to meet this burden.

       As the District has outlined, plaintiffs fail to show that the individual officer

defendants violated their constitutional rights. Even if they had, however, the second

prong of the qualified immunity analysis requires a plaintiff to show that “existing

precedent [places] the lawfulness of the particular action beyond debate.” City of

Escondido v. Emmons, 139 S. Ct. 500, 504 (2019). It is “not enough that the rule is

suggested by then-existing precedent.” District of Columbia v. Wesby, 138 S. Ct. 557,

589, 590 (2018). Applying this standard, the District noted that the most direct case

cited in plaintiffs’ Amended Complaint, Gross, actually undermines plaintiffs’ case

rather than bolstering it because the court there held that GRU tactics do not violate



                                              21
       Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 22 of 24




the Constitution. See Motion at 39. In response, all that plaintiffs can offer is to state

that “it is Defendants who misinterpret the meaning of Gross,” concluding that “MPD

and particularly the GRU were engaging in practices of suspicion-less searches.”

Opp’n at 33. But Gross did not hold that the GRU engaged in a suspicion-less search;

instead, it held that the officers questioned the plaintiff rather than seizing him, and

that once the plaintiff attempted to flee, the officers had ample authority to stop and

search him. 784 F.3d at 788.

      Similarly, the effect of a case like Robinson, a criminal case in which a gun

retrieved from the defendant was suppressed, is limited to its own specific facts. The

“clearly established law” for purposes of the qualified immunity analysis cannot be

defined “at a high level of generality.” White v. Pauly, 137 S. Ct. 548, 552 (2017). In

Robinson, the plaintiff’s “back and forth or side to side movements” were properly

ascribed to his drunken state rather than any potential criminal behavior, and so the

court held that the officers lacked objective, particularized suspicion entitling them

to search him. 76 A.3d at 337–339. No similar conduct is at issue here.

      In sum, plaintiffs’ assertion that “[t]here can be no stronger rebuke of a police

department’s practices than the suppression of evidence due to an unconstitutional

search” oversteps the mark. Opp’n at 33. The Supreme Court has explicitly recognized

that “it is inevitable that law enforcement officials will in some cases reasonably but

mistakenly conclude that probable cause is present, and [the Court has] indicated

that in such cases those officials—like other officials who act in ways they reasonably

believe to be lawful—should not be held personally liable.” Anderson v. Creighton,



                                           22
       Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 23 of 24




483 U.S. 635, 641 (1987). Therefore, even if the individual GRU officers at issue here

were mistaken about their authority to search the plaintiffs in this case, plaintiffs

have failed to carry their burden of demonstrating that such mistakes were

unreasonable, and the officers should be granted qualified immunity and dismissed

from this case.

                                   CONCLUSION

      For the foregoing reasons, and the reasons stated in defendants’ motion to

dismiss, the Court should grant the motion and dismiss plaintiffs’ First Amended

Complaint with prejudice.

Dated: February 26, 2021.        Respectfully submitted,

                                 KARL A. RACINE
                                 Attorney General for the District of Columbia

                                 TONI MICHELLE JACKSON
                                 Deputy Attorney General
                                 Public Interest Division

                                 /s/ Fernando Amarillas
                                 FERNANDO AMARILLAS [974858]
                                 Chief, Equity Section

                                 /s/ Duane Blackman
                                 DUANE BLACKMAN*
                                 RICHARD SOBIECKI [500163]
                                 BRENDAN HEATH [1619960]
                                 Assistant Attorneys General
                                 400 Sixth Street, N.W., Suite 10100
                                 Washington, D.C. 20001
                                 Phone: (202) 805-7640; (202) 805-7512;



*     Admitted to practice only in the State of New York. Practicing in the District
of Columbia under the direct supervision of Fernando Amarillas, a member of the
D.C. Bar, pursuant to LCvR 83.2(f).
                                         23
Case 1:20-cv-01135-TSC Document 25 Filed 02/26/21 Page 24 of 24




                      (202) 442-9880
                      Fax: (202) 703-0646
                      duane.blackman@dc.gov; richard.sobiecki@dc.gov;
                      brendan.heath@dc.gov

                      Counsel for the District of Columbia Defendants




                              24
